NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BRYANT ALLEN CODY,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D20-956
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Keith Spoto, Judge.

Bryant Allen Cody, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Williams v.

State, 957 So. 2d 600 (Fla. 2007); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

McNeil v. State, 993 So. 2d 1030 (Fla. 2d DCA 2008); Nielson v. State, 984 So. 2d 587

(Fla. 2d DCA 2008); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Haynes v.

State, 106 So. 3d 481 (Fla. 5th DCA 2013); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA

2002).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.